                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

JESSE TACORONTE,

       Plaintiff,

v.                                                       Case No. 6:18-cv-841-Orl-37TBS

SPECIALIZED LOAN SERVICING,
LLC,

      Defendant.
_____________________________________

                                          ORDER

       On January 10, 2019, the Court held a hearing on Defendant’s motion to dismiss

Plaintiff’s second amended complaint (Doc. 24). (Doc. 31 (“Hearing”).) Having

considered the parties’ filings and oral arguments, the Court pronounced its ruling at the

Hearing, finding that Defendant’s motion to dismiss is due to be granted because: (1) the

at-issue notice was sent in compliance with the Truth in Lending Act; (2) Plaintiff did not

allege that the debt was illegitimate; (3) even assuming the debt was illegitimate, Plaintiff

failed to allege that Defendant had actual knowledge that the debt was illegitimate; and

(4) Plaintiff failed to allege compliance with the mortgage’s notice and cure provision.1

This Order memorializes the Court’s oral pronouncement.

       Accordingly, it is ORDERED AND ADJUDGED as follows:




       1Although the mortgage is outside the four corners of the complaint, the Court
nonetheless considered it because it was attached to the motion to dismiss, is central to
the dispute, and its veracity is undisputed.
                                             -1-
      1.    Defendant Specialized Loan Servicing, LLC’s Motion to Dismiss Second

            Amended Complaint and Incorporated Memorandum of Law (Doc. 24) is

            GRANTED IN PART AND DENIED IN PART:

            a.      Defendant’s Motion is GRANTED for failure to state a claim.

            b.      In all other respects, the Motion is DENIED.

      2.    Plaintiff Jesse Tacoronte’s Second Amended Complaint (Doc. 23) is

            DISMISSED WITHOUT PREJUDICE.

      3.    The Clerk is DIRECTED to CLOSE the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on January 10, 2019.




Copies to:
Counsel of Record




                                          -2-
